— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered January 16, 1991, convicting him of rape in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit (see, People v Mardis, 190 AD2d 866 [decided herewith]). Bracken, J. P., Sullivan, Ritter and Santucci, JJ., concur.